      Case 1:21-cv-00020-TBM-RPM Document 24 Filed 05/04/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION

CAROLYN ENGLE                                                                      PLAINTIFF

v.                                               CIVIL ACTION NO. 1:21-cv-20-TBM-RPM

FREEDOM DEBT RELIEF, LLC                                                        DEFENDANT

               ORDER DENYING PLAINTIFF’S MOTION TO REMAND

       This matter came before the Court on a hearing on the Plaintiff’s Motion to Remand [3] on

May 4, 2021. At the hearing conducted in this matter on May 4, 2021, the Court, having considered

the pleadings, the record, the oral arguments of counsel, and the relevant legal authority,

announced its findings and conclusions from the bench. The Court concluded that Plaintiff’s

Motion to Remand [3] should be denied.

       IT IS THEREFORE, ORDERED AND ADJUDGED that, for the reasons stated on the

record at the hearing held on May 4, 2021, the Plaintiff’s Motion to Remand [3] is DENIED. The

Defendant’s responsive pleading is due May 25, 2021.

       This, the 4th day of May, 2021.

                                                    ___________________________
                                                    TAYLOR B. McNEEL
                                                    UNITED STATES DISTRICT JUDGE
